Name: Commission Regulation (EEC) No 2162/83 of 29 July 1983 fixing for the 1983/84 marketing year reference prices for carp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 83 Official Journal of the European Communities No L 206/59 COMMISSION REGULATION (EEC) No 2162/83 of 29 July 1983 fixing for the 1983/84 marketing year reference prices for carp the protection of Community production ; whereas, having regard to the information available on produc ­ tion prices, reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 22 (5) thereof, Whereas Article 22 ( 1 ) thereof provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of applica ­ tion for the fixing of reference prices and free-at ­ frontier prices for carp (2), as amended by Regulation (EEC) No 1701 /78 (3), provides that reference prices shall be fixed for the period 1 August to 30 November and for the period running from 1 December to 31 July of the following year ; Whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for HAS ADOPTED THIS REGULATION : Article 1 The reference price for carp shall be as follows :  for the period 1 August to 30 November 1983 : 1 588 ECU/tonne,  for the period 1 December 1983 to 31 July 1984 : 1 283 ECU/tonne . Article 2 This Regulation shall enter into force on 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 July 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p . 1 . 0 OJ No L 207, 29 . 7 . 1974, p . 30 . (3) OJ No L 195, 20 . 7 . 1978 , p . 14. I